Exhibit 10.31

March 3, 2014

Angus C. Russell

1366 John Anderson Drive

Ormond Beach, FL 32176

 

  Re: Service on Board of Directors of Revance Therapeutics, Inc.

Dear Angus:

On behalf of Revance Therapeutics, Inc. (the “Company”), I am pleased to invite
you to join the Company’s Board of Directors (“Board”) under the terms and
conditions set forth herein.

The Company agrees to appoint you (subject to Board approval), and you agree to
serve, as Chairman on the Board effective as of March 4, 2014 (the “Effective
Date”). You will serve as a Director from the Effective Date until you
voluntarily resign or are removed from the Board (the “Term”). As a Director,
you will be expected to participate in regularly scheduled meetings, which are
expected to occur approximately four times per year, as well as special meetings
of the Board. You will devote your best efforts and apply your professional
expertise to the interests and welfare of the Company, and will be expected to
comply with all of your legal obligations to the Company as a Director (e.g.,
fiduciary duties).

During the Term, you will receive quarterly payments of $16,000 as compensation
for your services as a Director, payable on the terms set forth in the Company’s
Non-Employee Director Compensation Policy (the “Policy”). In the event that you
serve on a Board committee, you may be eligible to receive additional
compensation for such service, per the Policy.

Pursuant to the Policy, you will also receive a non-qualified stock option to
purchase 18,000 shares of the Company’s common stock (the “Option”) under the
Company’s 2014 Equity Incentive Plan (the “2014 Plan”). The Option will vest on
the one year anniversary of the date of the grant subject to your Continuous
Service (as defined in the 2014 Plan) and shall be governed in all respects by
the 2014 Plan documents and applicable Option agreement. Subject to your
Continuous Service as a non-employee member of the Board, you will be eligible
for additional grants, as set forth in the Policy.

The Company will reimburse you for reasonable travel and other incidental
expenses approved by the Company, so long as you provide the Company with
appropriate receipts or other relevant documentation. You are not an employee of
the Company and have no authority to obligate the Company by contract or
otherwise. You will not be eligible for any employee benefits, nor will the
Company make deductions from any amounts payable to you for taxes. Any taxes
shall be solely your responsibility.



--------------------------------------------------------------------------------

You shall receive indemnification subject to the terms of the Company’s form of
indemnification agreement, which shall be provided to you under separate cover.

You represent and warrant that your services as a Director of the Company will
not conflict with, and will not be constrained by, any prior or current
agreement or relationship between you and any third party.

This letter agreement, together with your indemnification agreement and any
applicable Option agreements, constitutes the entire agreement between you and
the Company with respect to your service as a Director and supersedes any prior
agreement, promise, or representation (whether written or oral) between you and
the Company with regard to this subject matter. This letter agreement is entered
into without reliance on any promise, representation, statement or agreement
other than those expressly contained herein, and it cannot be modified or
amended except in a writing signed by the party or parties affected by such
modification or amendment. All questions concerning the construction, validity
and interpretation of this letter agreement will be governed by the law of the
State of California as applied to contracts made and to be performed entirely
within California.

Please note that, in the interest of time, this letter agreement is being
presented to you prior to the Board’s formal appointment of you to the Board and
adoption of the other terms of this letter agreement. As a result, the
effectiveness of the terms of this letter agreement shall be conditioned upon
the Board’s appointment of you to the Board, acting in their sole discretion.

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter agreement, complete the enclosed Form W-9, and return
it to the attention of Lauren Silvernail, the Chief Financial Officer of the
Company.

Sincerely,

REVANCE THERAPEUTICS, INC.

 

/s/ L. Daniel Browne

L. Daniel Browne

Chief Executive Officer

AGREED:

 

/s/ Angus C. Russell

Angus C. Russell

Date:

 

    March 3, 2014            

 

2.